United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2490
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Justin L. Tarpening,                    * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 14, 2010
                                Filed: October 19, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After Justin Tarpening pled guilty to a weapons charge, the district court1
sentenced him to 90 months in prison and 3 years of supervised release. On appeal,
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the 90-month sentence is unreasonable.

      The sentence is not unreasonable. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc). Relying on evidence presented at the sentencing

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
hearing, the district court calculated the Guidelines range over Tarpening’s objections;
and after recognizing the advisory nature of the Guidelines and noting that it had
considered the 18 U.S.C. § 3553(a) sentencing factors, the court imposed a sentence
within the Guidelines range. We see no procedural error, and Tarpening has not
rebutted the presumptive substantive reasonableness of his within-Guidelines-range
sentence. See Rita v. United States, 551 U.S. 338, 347-50 (2007); United States v.
Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006).

       We reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court. We grant counsel’s motion to withdraw, subject to
counsel informing Tarpening about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                          -2-